                                    Case 19-13807-JKO                             Doc 1        Filed 03/26/19      Page 1 of 8
                                                                                                                                                       ()L
    Fill in this informatio n to identify your case:

    United States Bankruptcy Court for the:

    Southern District of Florida

    Case number      (If knowm: - - - - - - - - - - -                    Chapter you are filing under:
                                                                         0   Chapter?
                                                                         0   Chapter11
                                                                         0   Chapter 12
                                                                    ~Chapter13
                                                                                                                                         0   Check if this is an
                                                                                                                                             amended filing



    Official Form 101
Volu ntary Petit ion for Indiv idual s Filing for Bank ruptc y                                                                                                     12/17

                                                                                   married couple may file a bankruptc y case together- called a
The bankruptc y forms use you and Debtor 1 to refer to a debtor filing alone. A
                                                         ask for informatio n  from  both debtors. For example, if a form asks, "Do you own a car,"
joint case-and in joint cases, these forms use you to
                                                                                       about the spouses separately , the form uses Debtor 1 and
the answer would be yes if either debtor owns a car. When informatio n is needed
                                           joint cases, one of the  spouses  must   report informatio n as Debtor 1 and the other as Debtor 2. The
 Debtor 2 to distinguish between them. In
 same person must be Debtor 1 in all of the forms.
                                                                                         both are equally responsib le for supplying correct
 Be as complete and accurate as possible. If two married people are filing together,
                                        attach a separate sheet  to this form.  On the top  of any additional pages, write your name and case number
 information . If more space is needed,
 (if known). Answer every question .


• , , , Identify Yourself

                                            About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

j1.       Your full name
          Write the name that is on your
          government-issued picture
                                                    O~co.r                                                  First name
                                            First name
          identification (for e~xample,
I         your driver's license or
                                                                                                            Middle name
          passport).                        Middle rge \ •

          Bring your picture                                'L\n ~                                          Last name
                                            Last name
          identification to yc·ur meeting
          with the trustee.
                                            Suffix (Sr., Jr., II, Ill)                                      Suffix (Sr., Jr., II, Ill)




          All other names you
          have used in the last 8
                                                      (.) ) ( ur                                             First name
                                            Firstna~
          years
                                                                                                             Middle name
          Include your married or
          maiden names.
                                                                                                             Last name



                                            First name                                                       First name


                                             Midcle name                                                     Middle name


                                             Last name                                                       Last name




     3.    Only the last~. digits of                                                                         XXX           XX -      _ _ _ _ _ _ __
                                             XXX
           your Social Selcurity
                                                                                                             OR
           number or federal                 OR
           Individua l Taxpayer                                                                              9xx - xx
           Identifica tion number
                                             9xx-xx
           (I TIN)
                                                                                                                                                         page 1
      Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptc y
                                Case 19-13807-JKO                          Doc 1            Filed 03/26/19                Page 2 of 8




Debtor 1       _ _()_~GAt
               First Name   Middle Name
                                             Mo\1\}.~.                                                    Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                          About Debtor 1 :                                                     About Debtor 2 (Spouse Only in a Joint Case):



4_    Any busines s names                                                                                      0     I have not used any business names or EINs.
      and Employe r
                                      ~ I have not used any business names or EINs.
      Identific ation Number s
      (EIN) you have used in
                                          Business name                                                        Business name
      the last 8 years
      Include trade names and
      doing business as names             Business name                                                        Business name




                                          EIN-                                                                 EIN



                                          EIN                                                                  EIN




                                                                                                               If Debtor 2 lives at a different address:
 5. Where you live



                                                                                                                Number            Street
                                           Number          Street




                                                                                                                City                                       State    ZIP Code
                                           City                                     State     ZIP Code



                                           County
                                                       brow""\                                                  County


                                                                                                                If Debtor 2's mailing address is different from
                                           If your mailing address is different from the one
                                                                                                                yours, fill it in here. Note that the court will send
                                           above, fill it in here. Note that the court will send
                                                                                                                any notices to this mailing address_
                                           any notices to you at this mailing address.


                                                                                                                   Number          Street
                                           Number           Street


                                                                                                                   P.O. Box
                                            P.O. Box


                                                                                                                   City                                     State    ZIP Code
                                            City                                     State     ZIP Code




                                            Check one:                                                             Check one:
     s_ Why you are choosin g
        this district to file for                                                                                  0      Over the last 180 days before filing this petition,
        bankrup tcy
                                           g'Over the last 180 days before filing this petition,                          I have lived in this district longer than in any
                                                   I have lived in this district longer than in any
                                                   other district.                                                        other district.

                                            0      I have another reason. Explain.                                 0      I have another reason. Explain.
                                                   (See 28 U.S.C. § 1408.)                                                (See 28 U.S.C. § 1408.)




                                                                                                                                                               page2
       Official Form 101                                  Voluntary Petition for Individua ls Filing for Bankrupt cy
                                 Case 19-13807-JKO                  Doc 1        Filed 03/26/19             Page 3 of 8




                                                                                               Case number (if known)_ _ _ _ _ _ _ _ _ _ _ __
Debtor1
                Fir.ot Name                      Last Name




              Tell the Court About Your Bankruptcy Case


        The chapter of the            Check one. (For a brief description of each, see Notice Required by 11 U.S. C. § 342(b) for Individuals Filing
        Bankruptcy Code you           for Bankruptcy (Form 201 0)). Also, go to the top of page 1 and check the appropriate box.
        are choosing to file
                                      0 Chapter7
        under
                                      0 Chapter 11
                                      0   Chapter 12
                                     ·~Chapter 13

 a. How you will pay the fee          ~I will pay the entire fee when I file my petition.  Please check with the clerk's office in your
                                          local court for more details about how you may pay. Typically, if you are paying the fee
                                          yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                          submitting your payment on your behalf, your attorney may pay with a credit card or check
                                          with a pre-printed address.

                                      0 I need to pay the fee in installments. If you choose this option, sign and attach the
                                          Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                      0 I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                          By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                          less than 150% of the official poverty line that applies to your family size and you are unable to
                                          pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                          Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.



 9.     Have you filed for            0
                                                                                                 ~lP \l Y
                                          No
        bankruptcy within the
        last 8 years?                 ~Yes. District            )u.;~                  When                      Case number        \j- \~~)) JLo
                                                                                               MM/ DD/YYYY

                                                  District                             When                      Case number
                                                                                               MM I DO /YYYY

                                                  District                             When                      Case number
                                                                                               MM/ DO /YYYY




· 10.   Are any bankruptcy            "tjjtNo
        cases pending or being
        filed by a spouse who is      0   Yes.    Debtor - - - - - - - - - - - - - - - - - - R e l a t i o n s h i p to you

        not filing this case with                 District _ _ _ _ _ _ _ _ _ When                                Case number, if known, _ _ _ _ _ __
        you, or by a business                                                                  MM/00 /YYYY
        partner, or by an
        affiliate?
                                                  Debtor - - - - - - - - - - - - - - - - - - R e l a t i o n s h i p to you

                                                  District _ _ _ _ _ _ _ _ _ When              _ _ _ _ _ Case number, if known, _ _ _ _ _ __
                                                                                               MM/00/YYYY

                              -------------- -·---
                                                                      __________ ________ ____                         .., _ ,




  11.   Do you rent your              £$No. Go to line 12.
        residence?                     0 Yes. Has your landlord obtained an eviction judgment against you?
                                                  0    No. Go to line 12.
                                                  0    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                       part of this bankruptcy petition.




      Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                   page 3
                                Case 19-13807-JKO                         Doc 1         Filed 03/26/19           Page 4 of 8




Debtor 1                                                                                            Case number ( r r k n o w n l • - - - - - - - - - - - - - - -
              First Name    Middle Name              Last Name




            Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole J)roprietor ~ No. Go to Part 4.
    of any full- or part-time
    business?                             0    Yes. Name and location of business
    A sole proprietorship is a
    business you operate as an
                                                    Name of business, if any
    individual, and is n:Jt a
    separate legal entity such as
    a corporation, partnership, or
                                                    Number       Street
    LLC.
    If you have more than one
    sole proprietorship, use a
    separate sheet and attach it
    to this petition.                                                                                        State         ZIP Code
                                                     City


                                                    Check the appropriate box to describe your business:

                                                    0    Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                    0    Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51 B))
                                                    0    Stockbroker (as defined in 11 U.S.C. § 101 (53A))
                                                    0     Commodity Broker (as defined in 11 U.S.C. § 101 (6))
                                                    0     None of the above


13. Are you filing under                  If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                     can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and                   most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                          any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).
    are you a sma/J business
    debtor?
                                          ~No. I am not filing under Chapter 11.
    For a definition of small
    business debtor, see                  0    No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    11 U.S.C. § 101(510).                          the Bankruptcy Code.

                                          0    Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                    Bankruptcy Code.


            Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any                ~No
    property that poses or is
    alleged to pose a threat               0   Yes. What is the hazard?
    of imminent and
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs
                                                        If immediate attention is needed, why is it n e e d e d ? - - - - - - - - - - - - - - - - - - -
    immediate attention?
    For example, do you own
    perishable goods, or livestock
    that must be fed, or a building
    that needs urgent repairs?

                                                        Where is the property?   .,.,------=------ ---------------- -
                                                                                 Number Street




                                                                                 City                                           State     ZIP Code


   Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                  page 4
                               Case 19-13807-JKO                         Doc 1         Filed 03/26/19                Page 5 of 8




                                                                                                         Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
              First Name     Middle Name             LastName     ~




           Explain Your Efforts to Receive a Briefing About Credit Counseling

                                           About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):
1s. Tell the court whether
    you have received a
                                           You must check one:                                                You must check one:
    briefing about credit
    counseling.                            0   I received a briefing from an approved credit                  0    I received a briefing from an approved credit
                                               counseling agency within the 180 days before I                      counseling agency within the 180 days before I
    The law requires t~.at you                 filed this bankruptcy petition, and I received a                    filed this bankruptcy petition, and I received a
    receive a briefing about credit            certificate of completion.                                          certificate of completion.
    counseling before you file for                                                                                 Attach a copy of the certificate and the payment
                                               Attach a copy of the certificate and the payment
    bankruptcy. You must                                                                                           plan, if any, that you developed with the agency.
                                               plan, if any, that you developed with the agency.
    truthfully check one of the
    following choices. If you
    cannot do so, you are not
                                       "@'" I received a briefing from an approved credit                     0    I received a briefing from an approved credit
                                                                                                                   counseling agency within the 180 days before I
                                               counseling agency within the 180 days before I
    eligible to file.                          filed this bankruptcy petition, but I do not have a                 filed this bankruptcy petition, but I do not have a
                                               certificate of completion.                                          certificate of completion.
    If you file anyway, the court              Within 14 days after you file this bankruptcy petition,             Within 14 days after you file this bankruptcy petition,
    can dismiss your case, you                 you MUST file a copy of the certificate and payment                 you MUST file a copy of the certificate and payment
    will lose whatever tiling fee              plan, if any.                                                       plan, if any.
    you paid, and your creditors
    can begin collection activities        0   I certify that I asked for credit counseling                   0    I certify that I asked for credit counseling
    again.                                     services from an approved agency, but was                           services from an approved agency, but was
                                               unable to obtain those services during the 7                        unable to obtain those services during the 7
                                               days after I made my request, and exigent                           days after I made my request, and exigent
                                               circumstances merit a 30-day temporary waiver                       circumstances merit a 30-day temporary waiver
                                               of the requirement.                                                 of the requirement.

                                               To ask for a 30-day temporary waiver of the                         To ask for a 30-day temporary waiver of the
                                               requirement, attach a separate sheet explaining                     requirement, attach a separate sheet explaining
                                               what efforts you made to obtain the briefing, why                   what efforts you made to obtain the briefing, why
                                               you were unable to obtain it before you filed for                   you were unable to obtain it before you filed for
                                               bankruptcy, and what exigent circumstances                          bankruptcy, and what exigent circumstances
                                               required you to file this case.                                     required you to file this case.

                                               Your case may be dismissed if the court is                          Your case may be dismissed if the court is
                                               dissatisfied with your reasons for not receiving a                  dissatisfied with your reasons for not receiving a
                                               briefing before you filed for bankruptcy.                           briefing before you filed for bankruptcy.
                                               If the court is satisfied with your reasons, you must               If the court is satisfied with your reasons, you must
                                               still receive a briefing within 30 days after you file.             still receive a briefing within 30 days after you file.
                                               You must file a certificate from the approved                       You must file a certificate from the approved
                                               agency, along with a copy of the payment plan you                   agency, along with a copy of the payment plan you
                                               developed, if any. If you do not do so, your case                   developed, if any. If you do not do so, your case
                                               may be dismissed.                                                   may be dismissed.
                                               Any extension of the 30-day deadline is granted                     Any extension of the 30-day deadline is granted
                                               only for cause and is limited to a maximum of 15                    only for cause and is limited to a maximum of 15
                                               days.                                                               days.

                                           0   I am not required to receive a briefing about                   0   I am not required to receive a briefing about
                                               credit counseling because of:                                       credit counseling because of:

                                               0    Incapacity.   I have a mental illness or a mental               0   Incapacity.   I have a mental illness or a mental
                                                                  deficiency that makes me                                            deficiency that makes me
                                                                  incapable of realizing or making                                    incapable of realizing or making
                                                                  rational decisions about finances.                                  rational decisions about finances.

                                               0    Disability.   My physical disability causes me                  0   Disability.   My physical disability causes me
                                                                  to be unable to participate in a                                    to be unable to participate in a
                                                                  briefing in person, by phone, or                                    briefing in person, by phone, or
                                                                  through the internet, even after I                                  through the internet, even after I
                                                                  reasonably tried to do so.                                          reasonably tried to do so.
                                                0   Active duty. I am currently on active military                  0   Active duty. I am currently on active military
                                                                 duty in a military combat zone.                                     duty in a military combat zone.

                                                If you believe you are not required to receive a                    If you believe you are not required to receive a
                                                briefing about credit counseling, you must file a                   briefing about credit counseling, you must file a
                                                motion for waiver of credit counseling with the court.              motion for waiver of credit counseling with the court.




   Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
                             Case 19-13807-JKO                             Doc 1       Filed 03/26/19             Page 6 of 8




Debtor 1                                                                                               Case number (if k n o w n ) · - - - - - - - - - - - - - -
              Finrt Name   Middle Name




           Answer These Questions for Reporting Purposes

                                         16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16. What kind of debts do                     as "incurred by an individual primarily for a personal, family, or household purpose."
    you have?
                                                . . No. Go to line 16b.
                                                ~ Yes. Go to line 17.
                                         16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                              money for a business or investment or through the operation of the business or investment.
                                                 0   No. Go to line 16c.
                                                 0   Yes. Go to line 17.

                                         16c. State the type of debts you owe that are not consumer debts or business debts.



11. Are you filing under
    Chapter 7?                           &      No. I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after           0      Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                           administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and                                     0    No
    administrative expenses
    are paid that funds will be                      0    Yes
    available for distribution
    to unsecured creditors?

 18. How many creditors do           )S 1-49                                      0    1,000-5,000                              0    25,001-50,000
     you estimate that you               0      50-99                             0    5,001-10,000                             0    50,001-100,000
     owe?                                 0     100-199                           0    10,001-25,000                            0    More than 100,000
                                          0     200-999

 19. How much do you                     8      $0-$50,000                         0   $1,000,001-$10 million                   0    $500,000,001-$1 billion
    estimate your assets to               0     $50,001-$100,000                   0   $10,000,001-$50 million                  0    $1,000,000,001-$10 billion
    be worth?                             0     $100,001-$500,000                  0   $50,000,001-$100 million                 0    $10,000,000,001-$50 billion
                                          0     $500,001-$1 million                0   $100,000,001-$500 million                0    More than $50 billion

· 20. How much do you                    (lSJ   $0-$50,000                         0   $1,000,001-$10 million                   0    $500,000,001-$1 billion
    estimate your liabilities             0     $50,001-$100,000                   0   $10,000,001-$50 million                  0    $1,000,000,001-$10 billion
    to be?                                0     $100,001-$500,000                  0   $50,000,001-$100 million                 0    $10,000,000,001-$50 billion
                                          0     $500,001-$1 million                0   $100,000,001-$500 million                0    More than $50 billion
i#Q         Sign Below

                                          I have examined this petition, and I declare under penalty of pe~ury that the information provided is true and
 For you                                  correct.
                                          If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                          of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                          under Chapter 7.
                                          If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                          this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                          I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                          I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                          with a     ruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                          18 U         152, 1341, 1519, and 3571.



                                                                                                               Signature of Debtor 2

                                                                                                               Executed on :-::-::-:--=-=:-::-::c::-::-:-
                                                                                                                                MM f DD       /YYYY


   Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                              page 6
                             Case 19-13807-JKO                           Doc 1       Filed 03/26/19              Page 7 of 8




Debtor 1                                                                                            Case number (if known>·----------- ----
             Fir.rt Name   Middle Name              Last Name"




                                         I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are            to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by omt                       available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                         the notice required by 11 U.S.C. § 342(b) and, in a case in which§ 707(b)(4)(D) applies, certify that I have no
If you are not represented               knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                                                                                             Date
                                             Signature of Attorney for Debtor                                                MM         DO   /YYYY




                                             Printed name



                                             Firm name



                                             Number      Street




                                             City                                                            State           ZIP Code




                                             Contact phone - - - - - - - - - - - - - - -                     Email address




                                             Bar number                                                      State




   Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                        page 7
                            Case 19-13807-JKO                    Doc 1        Filed 03/26/19            Page 8 of 8




Debtor 1                                                                                     Case number (if k n o w n ) ' - - - - - - - - - - - - - -
             First Name   Middle Name          last Name




For you if you are filing this          The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                   should understand that many people find it extremely difficult to represent
attorney                                themselves successfully. Because bankruptcy has long-term financial and legal
                                        consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                 To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                 technical, and a mistake or inaction may affect your rights. For example, your case may be
                                        dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                        hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                        firm if your case is selected for audit. If that happens, you could lose your right to file another
                                        case, or you may lose protections, including the benefit of the automatic stay.

                                        You must list all your property and debts in the schedules that you are required to file with the
                                        court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                        in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                        property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                        also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                        case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                        cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                        Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                        If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                        hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                        successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                        Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                        be familiar with any state exemption laws that apply.

                                        Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                        consequences?
                                        0   No
                                        ~Yes
                                        Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                        inaccurate or incomplete, you could be fined or imprisoned?
                                        0   No
                                        ~Yes
                                        Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                        ~No
                                        0   Yes.NameofPe~on ______________________~~-~~
                                                  Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                        By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                        have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                        att      may cause me to lose my rights or property if I do not properly handle the case.




                                                                                                      Signature of Debtor 2

                                        Date                                                          Date
                                                                                                                       MM I   DD /YYYY

                                                                                                      Contact phone

                                        Cell phone                                                    Cell phone




  Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                  page 8
